IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00231-CR

DARYL GLEN FERGUSON,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 77th District Court
                           Limestone County, Texas
                            Trial Court No. 13672-A


                     ORDER DENYING REHEARING


      Daryl Glen Ferguson’s motion for rehearing filed on January 5, 2017 is denied.



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed January 25, 2017